PLY, Chief Justice.
Appellee sued appellant in Cameron county, and appellant pleaded its privilege to be sued in Webb county, its alleged domicile. The plea of privilege was overruled, and this appeal resulted.
Appellant alleged that it had no agency in Cameron county, but this was controverted by appellee, as follows:
“Now comes J. W. Allen, plaintiff in the above entitled and numbered cause, and controverts the plea of privilege of the said Haus-man Brothers Packing Company, a private corporation duly incorporated defendant herein, and says that he has good reason to believe and does believe and so alleges that defendant’s said plea is incorrect and that this court has venue of this cause and of the person of this defendant on the following reasons, to-wit:
“That -the defendant herein has an agency and personal representative, in the person of Mrs. A. Hausman, stationed at Brownsville' in Cameron County, Texas.”
The controverting affidavit was sufficient, and if there was any doubt in the mind of appellee as to other allegations of the plea, he swears positively that appellant had an agent in Brownsville, giving the name of such agent. The affidavit is valid and sufficient.
Mrs. Hausman testified that she owned the business in Brownsville, operated under the name of Hausman Brothers Company, and her business was not a branch or agency of Hausman Brothers Packing Company. She is a director of the last-named company and attends meetings of the board of directors in Laredo. J. W. Allen, appellee, testified that Mrs. Hausman told him that her business in Brownsville was a branch of the Laredo Corporation. This she denied. The telephone used by Mrs. Hausman was in the name of the Hausman Brothers Packing Company, and the lease of the property on which she operated her business was in the name of that company. We conclude that the circumstances were of sufficient cogency to sustain the conclusion of the trial judge that Mrs. Hausman was operating an agency of Haus-man Brothers Packing Company.
The propositions are overruled, and the judgment is affirmed.